 
EXHIBIT 10.57
 
STANDSTILL AGREEMENT
 
         This Standstill Agreement (this “Agreement”) is made and entered into
as of July 19, 2016, by and between Fusion Telecommunications International,
Inc., a Delaware corporation ("Fusion"), Unterberg Koller Capital Fund, L.P.
(“UKCF”), and Unterberg Technology Partners. L.P. (“UTP” and together with UKCF,
hereinafter referred to collectively as the “Shareholder”).
 
 
WHEREAS, on May 9, 2016, Nasdaq notified Fusion that, in its view, Fusion was in
violation of Listing Rule 5635(b) (the “Rule”) as a result of the Shareholder
owning and/or having the right to acquire more than twenty percent (20%) of
Fusion’s common stock, $0.01 par value per share (the “Fusion Common Shares”)
without prior shareholder approval (collectively, the “Transaction”);
 
WHEREAS, the Rule requires that shareholder approval be obtained prior to the
time that any individual shareholder acquires twenty percent (20%) or more of
the stock of a listed company;
 
WHEREAS, as a result of the Rule violation, Fusion is required to submit a plan
of compliance to Nasdaq detailing the steps it intends to take in order to
regain compliance with the Rule; and
 
WHEREAS, a key component of its compliance plan is the execution of this
Agreement with Shareholder whereby Shareholder agrees, among other things, not
to vote more than 19.9% of its Fusion Common Shares until the Transaction is
approved by shareholders at a meeting to consider the Transaction.
 
 
 NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:
 
         1. Certain Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:
 
(a)  “Agreement” has the meaning given such term in the preamble.
 
(b) “Expiration Date” means the date on which shareholders of Fusion’s equity
securities representing at least a majority of the votes “cast” at a validly
called meeting vote to approve the Transaction or, if such approval is not
obtained by November 5, 2016, the date on which the Shareholder exchanges the
Subject Shares for the “Non-Voting Shares”.
 
(c) “Fusion” has the meaning given such term in the preamble.
 
(d) “Fusion Common Shares” has the meaning given such term in the first whereas
clause.
 
 
1

 
(e) “Non-Voting Shares” means shares of preferred stock of the Company having
rights identical to those of the Series B-2 Preferred Stock but which do not
have voting rights.
 
(f) “Rule” has the meaning given such term in the first whereas clause.
 
(g) “Shareholder” has the meaning given such term in the preamble.
 
(h) “Shares” shall mean all securities of Fusion (including all shares of Fusion
Common Stock, preferred stock and all options, warrants and other rights to
acquire shares of Fusion Common Stock or other equity securities of Fusion with
voting power) owned by the Shareholder and such other shares of capital stock of
the Company over which the Shareholder has voting power.
 
(h) “Subject Shares” means those Shares in excess of 19.9% of the voting power
of Fusion.
 
(i) “Transaction” has the meaning given such term in the first whereas clause.
 
(j) “Transfer” a person shall be deemed to have “Transferred” a security if such
person directly or indirectly (i) sells, pledges, encumbers, grants an option
with respect to, transfers or otherwise disposes of such security or any
interest therein (including any voting interest), or (ii) enters into an
agreement or commitment providing for the sale of, pledge of, encumbrance of,
grant of an option with respect to, transfer of or disposition of such security
or any interest therein.
 
2. Transfer of Subject Shares.
 
             (a) No Transfer. The Shareholder hereby agrees that, at all times
during the period commencing with the execution and delivery of this Agreement
until the Expiration Date, the Shareholder shall not cause or permit any
Transfer of the Subject Shares to be effected, or discuss, negotiate or make any
offer regarding any Transfer of any of the Subject Shares.
 
             (b) No Transfer of Voting Rights. The Shareholder hereby agrees
that, at all times commencing with the execution and delivery of this Agreement
until the Expiration Date, the Shareholder shall not deposit, or permit the
deposit of, any Subject Shares in a voting trust, grant any proxy in respect of
the Subject Shares, or enter into any voting agreement or similar arrangement or
commitment with respect to any of the Subject Shares (other than, in each case,
as contemplated by this Agreement).
 
3. Agreement Not to Vote the Subject Shares/ Agreement to Vote other Shares.
Until the Expiration Date, at every meeting of shareholders of the Company, and
at every adjournment or postponement thereof, and on every action or approval by
written consent of shareholders of the Company, the Shareholder shall not vote
the Subject Shares. In addition, prior to the Expiration Date, the Shareholder
shall not enter into any agreement or understanding with any person to vote or
give instructions with respect to the Subject Shares in any manner inconsistent
with the terms of this Section 3. Notwithstanding the foregoing, at the
shareholder meeting called by the Company to approve the Transaction, and at
every adjournment or postponement thereof, Shareholder hereby agrees that it
will vote all of its Shares, other the Subject Shares, to approve the
Transaction.
 
 
2

 
4. Limited Obligation to Convert Subject Shares into Non-Voting Shares. In the
event that the Company does not obtain approval for the Transaction on or before
November 5, 2016, Shareholder agrees to promptly exchange the Subject Shares for
Non-Voting Shares.
 
5. Representations and Warranties of the Shareholder. The Shareholder hereby
represents and warrants to Fusion that, as of the date hereof and at all times
until the Expiration Date:
 
        (a) the Shareholder is (and will be) the beneficial owner of the Shares,
with full and sole power to vote or direct the voting of all of the Shares,
without restriction (except as contemplated by this Agreement);
 
        (b) the Shareholder has, with respect to all of the Shares (and will
have) legal capacity and all requisite power and authority to make, enter into
and perform the terms of this Agreement;
 
        (c) this Agreement has been duly and validly executed and delivered by
the Shareholder;
 
       (d) the execution and delivery of this Agreement by Shareholder does not,
and the consummation of the transactions contemplated hereby will not, conflict
with or violate any material law or permit applicable to the Shareholder or
result in any breach of, or constitute a material default (or an event that with
notice or lapse of time or both would become a material default) under, or
materially impair the Shareholder's rights or alter the rights or obligations of
any third party under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any contract applicable to the Shares; and
 
        (e) except as expressly contemplated hereby, the Shareholder is not a
party to, and the Shares are not subject to or bound in any manner by, any
contract or agreement relating to the Shares, including without limitation, any
voting agreement, option agreement, purchase agreement, stockholders' agreement,
partnership agreement or voting trust.
 
         6. Legending of Shares. If so requested by Fusion, the Shareholder
hereby agrees that the Subject Shares shall bear a legend stating that they are
subject to this Agreement.
 
         7. Miscellaneous.
 
            (a) Waiver. No waiver by any party hereto of any condition or any
breach of any term or provision set forth in this Agreement shall be effective
unless in writing and signed by the other party. The waiver of any breach of any
term or provision of this Agreement shall not operate as, or be construed to be,
a waiver of any other previous or subsequent breach of any term or provision of
this Agreement.
 
            (b) Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given (i) on the date of delivery if
delivered personally, or (ii) on the date of confirmation of receipt (or, the
first business day following such receipt if the date is not a business day) if
delivered by a nationally recognized courier service. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice:
 
 
3

 
(i) if to Shareholder: Unterberg Koller Capital Fund L.P.
                                  Unterberg Technology Partners. L.P.
                                  445 Park Avenue, Room 921
                                  New York, New York 10022
                                  Attn:
                                  Telephone:
 
(ii) if to Fusion to: Fusion Telecommunications International, Inc.
                               420 Lexington Avenue, Suite 1718
                               New York, New York 10170
                               Attention: General Counsel
             Telephone No.: (212) 201-2425
 
              (c) Interpretation. When reference is made in this Agreement to a
section or exhibit, such reference shall be to a section or exhibit of this
Agreement, unless otherwise indicated. The headings contained in this Agreement
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the context may require,
any pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa. Any reference to any federal, state or local
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. Whenever the
words "include," "includes" or "including" are used in this Agreement, they
shall be deemed to be followed by the words "without limitation."
 
(d) Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.
 
(e) Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof. This Agreement may not be changed or
modified, except by an agreement in writing specifically referencing this
Agreement and executed by each of the parties hereto.
 
(f) Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision with a valid and enforceable provision that will
achieve, to the greatest extent possible, the economic, business and other
purposes of such void or unenforceable provision.
 
 
4

 
(g) Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity.
 
(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.
 
(i) Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.
 
(j) Binding Effect; Assignment. Neither party may assign this Agreement or any
of its rights, interests, or obligations hereunder without the prior written
approval of the other party. Any purported assignment in violation of this
Section (j) shall be void. Subject to the preceding sentence, this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns.
 
(k) Waiver of Jury Trial. EACH OF FUSION AND THE SHAREHOLDER IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF FUSION OR SHAREHOLDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
 
 
 
[SIGNATURES APPEAR ON NEXT PAGE]
 
 
 
5

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed
individually or by its respective duly authorized officer as of the date first
written above.
 
 
 
FUSION TELECOMMUNICATIONS
INTERNATIONAL, INC.
 
 
                               By: /s/ Gordon Hutchins, Jr.
                               Name: Gordon Hutchins, Jr.
                               Title: President and Chief Operating Officer
 
 
 
 
 
UNTERBERG KOLLER CAPITAL FUND, L.P.
UNTERBERG TECHNOLOGY PARTNERS, L.P.
 
 
                               By: /s/ Thomas Unterberg
                               Name: Thomas Unterberg
 
 
 
 
 

 
 
 
 
 
6
